 
Exhibit 10.05


TERMINATION AGREEMENT


AGREEMENT made this 15th day of April, 2008 by and between MICHAEL FAGIEN, M.D.
(“Employee”) and THE SAGEMARK COMPANIES LTD. (“Sagemark”).


WITNESSETH:


WHEREAS, Employee and Sagemark are parties to that certain Employment Agreement
dated October 25, 2005, as amended (the “Employment Agreement”); and


WHERAEAS, Sagemark and Employee have agreed to terminate the Employment
Agreement, on and subject to the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the recipient and sufficiency of which are hereby
unconditionally acknowledged, the parties hereto do hereby agree as follows:


1. Termination of Employment Agreement.


(a) Effective March 1, 2008, the Employment Agreement will be deemed terminated
and no longer in force or effect (except to the extent expressly provided for
herein).


(b)  Upon the execution of this Agreement, Employee will return to the Company
all files and personal property of the Company in his possession or under his
control.


(c)  From and after the date hereof, Employee will provide reasonable
cooperation and assistance to Sagemark in the event that any claim is made
against Sagemark or its affiliates in connection with the activities of the
positron emission tomography centers (the “PET Centers”) owned and/or managed by
Sagemark or its affiliates in the State of Florida.


2. Mutual Releases.


   (a) In consideration of the covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee, and all entities owned
(in whole or in part), controlled by, or under common control with Employee, and
their respective officers, directors, shareholders, employees, agents,
consultants, heirs, administrators, executors, personal representatives,
successors and assigns (hereinafter collectively referred to as the “Employee
Releasors”), do hereby unconditionally and irrevocably release and forever
discharge Sagemark, and all entities owned (in whole or in part), controlled by,
or under common control with Sagemark (including Premier P.E.T. Imaging
International, Inc.), and their respective officers, directors, shareholders,
employees, counsel, agents, consultants, heirs, administrators, executors,
personal representatives, successors and assigns (hereinafter collectively
referred to as the “Sagemark Releasees”), from any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, obligations, contracts, controversies, agreements,
promises, variances, damages, liabilities, judgments, executions, claims and
demands whatsoever, in law or in equity (whether known or unknown, liquidated or
unliquidated and whether suspected or unsuspected), whether asserted
individually, derivatively, or in any other capacity, which the Employee
Releasors, or any of them, ever had, now have or hereafter can, shall or may
have against the Sagemark Releasees (or any of them) for, by reason of, in any
way based upon, arising out of, related to, or connected with, directly or
indirectly, the Employment Agreement and Employee’s employment thereunder, from
the beginning of the world to and including the date hereof, except for:


--------------------------------------------------------------------------------





 
(i)
All representations, warranties, covenants and obligations of Sagemark under
this Agreement; and




 
(ii)
all right, title and interest in and to the Warrant dated October 25, 2005
entitling Employee to purchase up to 500,000 shares of common stock of Sagemark;
and




 
(iii)
any claim for indemnification, contribution or for coverage under the Employment
Agreement or pursuant to Sagemark’s officer and director professional liability
insurance policy; and




 
(iv)
any claim against the Sagemark Releasees which cannot be released under
applicable law; and




 
(v)
any claim for fraud.



The Employee Releasors hereby covenant and agree not to sue any of the Sagemark
Releasees with respect to any matter or thing covered by or subject to the
foregoing release, subject to the exceptions set forth above, or with respect to
any suit or proceeding commenced against the Sagemark Releasors to enforce the
terms of the aforementioned release.


(b)  In consideration of the covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sagemark, and all subsidiaries and
parents thereof, and all entities owned (in whole or in part), controlled by, or
under common control with Sagemark (hereinafter collectively referred to as the
“Sagemark Releasors”), do hereby unconditionally and irrevocably release and
forever discharge Employee, and all entities owned (in whole or in part),
controlled by, or under common control with Employee, and their respective
officers, directors, shareholders, employees, counsel, agents, consultants,
heirs, administrators, executors, personal representatives, successors and
assigns (hereinafter collectively referred to as the “Employee Releasees”), from
any and all actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, obligations,
contracts, controversies, agreements, promises, variances, damages, liabilities,
judgments, executions, claims and demands whatsoever, in law or in equity
(whether known or unknown, liquidated or unliquidated and whether suspected or
unsuspected), whether asserted individually, derivatively, or in any other
capacity, which the Sagemark Releasors, or any of them, ever had, now have or
hereafter can, shall or may have against the Employee Releasees (or any of them)
for, by reason of, in any way based upon, arising out of, related to, or
connected with, directly or indirectly, the Employment Agreement and Employee’s
employment thereunder, from the beginning of the world to and including the date
hereof, except for:

2

--------------------------------------------------------------------------------





 
(i)
All representations, warranties, covenants and obligations of Employee under
this Agreement; and




 
(ii)
the confidentiality and non-disclosure covenants contained in Section 7 of the
Employment Agreement; and




 
(iii)
the non-competition and non-solicitation covenants contained in Section 8 of the
Employment Agreement, except that the non-competition covenant contained therein
shall only apply during the Applicable Period and within the geographic area
described therein with respect to a PET Center owned or managed by Sagemark or
its affiliates in the State of Florida; and




 
(iv)
any claim against the Employee Releasees which cannot be released under
applicable law; and




 
(v)
any claim for fraud.



The Sagemark Releasors hereby covenant and agree not to sue any of the Employee
Releasees with respect to any matter or thing covered by or subject to the
foregoing release, subject to the exceptions set forth above, or with respect to
any suit or proceeding commenced against the Employee Releasees to enforce the
terms of the aforementioned release.


4.  Survival. Notwithstanding any provision of this Agreement to the contrary,
the provisions of Sections 7 and 8 of the Employment Agreement shall survive the
termination thereof and remain in full force and effect in accordance with the
provisions of such Sections.


5.  Representations and Warranties. 


(a) All action on the part of Sagemark and Employee necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, has been properly taken
and obtained by each of them and this Agreement constitutes a valid and legally
binding obligation of Sagemark and Employee enforceable in accordance with its
terms except (i) as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws affecting generally the enforcement of
creditors’ rights and by the effect of rules governing the availability
of equitable remedies, and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.


(b) The authorization, execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby and thereby will not
result in any violation or be in conflict with or constitute, with or without
the passage of time or giving of notice, or both, a breach or default under any
instrument, judgment, order, writ, decree or agreement to which either Sagemark
or Employee is a party or by which either of them is bound.

3

--------------------------------------------------------------------------------




6. Miscellaneous. 


(a) This Agreement constitutes the sole and entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, representations, warranties, statements, promises, information,
arrangements and understandings, whether oral or written, express or implied,
between the parties hereto with respect to the subject matter hereof and may not
be changed or modified except by an instrument in writing signed by the party to
be bound thereby. No course of conduct or dealing or trade usage or custom or
course of performance by the parties hereto shall constitute or be relied upon
as a modification, supplement, or waiver of any provision of this Agreement.
This Agreement has been subject to the mutual consultation, negotiation and
agreement of the parties hereto and shall not be construed for or against any
party hereto on the basis of such party having drafted this Agreement.


(b)  Each party acknowledges that it has consulted such legal, financial,
technical and other experts as it deemed necessary or desirable prior to
entering into this Agreement. Each party represents and warrants that it has
read, knows, understands and agrees with the terms and conditions of this
Agreement. Neither party has relied upon any oral representations of the other
party in entering into this Agreement.


(c) All notices, consents, requests, demands and other communications required
or permitted to be given under this Agreement shall be in writing and delivered
personally, receipt acknowledged, or mailed by registered or certified mail,
postage prepaid, return receipt requested, addressed to the parties hereto as
follows (or to such other addresses as either of the parties hereto shall
specify by notice given in accordance with this provision):



 
(i)
If to Sagemark, to it at:
         
The Sagemark Companies Ltd.
   
1285 Avenue of the Americas, 35th Floor
   
New York, New York 10019
   
Attn: Ron Lipstein, President and Chief Executive Officer
         
with a copy to:
         
Robert L. Blessey, Esq.
   
51 Lyon Ridge Road
   
Katonah, New York 10536


4

--------------------------------------------------------------------------------


 

 
(ii)
If to Employee:
         
Michael Fagien, M.D.
   
306 S. Hibiscus Drive
   
Miami Beach, Florida 33139
         
with a copy to:
         
Philip M. Sprinkle II
   
Kaufman & Canoles
   
Three James Center, 12th Floor
   
1051 E. Cary Street
   
Richmond, VA 23219

 
All such notices, consents, requests, demands and other communications shall be
deemed given when personally delivered as aforesaid, or, if mailed as aforesaid,
on the third business day after the mailing thereof or on the day actually
received, if earlier, except for a notice of a change of address which shall be
effective only upon receipt.


(d) Neither party hereto may assign this Agreement or its or their respective
rights, benefits nor obligations hereunder without the written consent of the
other Party hereto.


(e) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, heirs, personal representatives,
administrators, executors and permitted assigns. Nothing contained in this
Agreement is intended to confer upon any person or entity, other than the
parties hereto, or their respective successors, heirs, personal representatives,
administrators, executors or permitted assigns, any rights, benefits,
obligations, remedies or liabilities under or by reason of this Agreement.


(f) No waiver of any provision of this Agreement or of any breach thereof shall
be effective unless in writing and signed by the party to be bound thereby. The
waiver by either party hereto of a breach of any provision of this Agreement, or
of any representation, warranty, obligation or covenant in this Agreement by the
other party hereto, shall not be construed as a waiver of any subsequent breach
or of any other provision, representation, warranty, obligation or covenant of
such other party, unless the instrument of waiver expressly so provides.


(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York with respect to contracts made and to be fully
performed therein, without regard to the conflicts of laws principles thereof,
except as to applicable federal and state securities laws. The parties hereto
hereby agree that any suit or proceeding arising under this Agreement, or in
connection with the consummation of the transactions contemplated hereby, shall
be brought solely in a federal or state court located in the City, County and
State of New York, except for any suit or proceeding seeking an equitable remedy
hereunder which may be brought in any court of competent jurisdiction. By their
execution hereof, the parties hereto hereby consent and irrevocably submit to
the in personam jurisdiction of the federal and state courts located in the
City, County and State of New York (or any such other court of competent
jurisdiction) and agrees that any process in any suit or proceeding commenced in
such courts under this Agreement may be served upon them personally or by
certified or registered mail, return receipt requested, or by Federal Express or
other courier service, with the same force and effect as if personally served
upon them in New York City (or in the City or County in which such other court
is located). The parties hereto each waive any claim that any such jurisdiction
is not a convenient forum for any such suit or proceeding and any defense of
lack of in personam jurisdiction with respect thereto. Nothing in this Section
6(g) shall affect the rights of the parties hereto to serve legal process in any
other manner permitted by law.

5

--------------------------------------------------------------------------------


 
(h) The parties hereto hereby agree that, at any time and from time to time
after the date hereof, upon the reasonable request of the other party hereto,
they shall do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, such further acts, deeds, assignments, transfers,
conveyances, and assurances as may be reasonably required to more effectively
consummate this Agreement and the transactions contemplated thereby or to
confirm or otherwise effectuate the provisions of this Agreement.


(i) Each party hereto represents and warrants to the other that it or he has
been represented by counsel in connection with the negotiation, preparation, and
consummation of this Agreement. Except as expressly provided in this Agreement,
each of the parties hereto shall bear all of its or their respective costs and
expenses incurred in connection with the negotiation, preparation, execution,
consummation, performance and/or enforcement of this Agreement, including,
without limitation, the fees and disbursements of their respective counsel,
financial advisors and accountants. Notwithstanding the foregoing, in the event
of any action or proceeding instituted by either party hereto to enforce the
provisions of this Agreement, the party prevailing therein shall be entitled to
reimbursement by the other breaching party(ies) of the legal costs and expenses
incurred by the prevailing party in connection therewith. For purposes hereof,
“prevailing party” means the party in whose favor final judgment, after appeal
(if any), is rendered with respect to the claims asserted in any such action or
proceeding.


(j) This Agreement may be executed in one or more counterparts, each of which,
when executed and delivered, shall be deemed an original, but all of which when
taken together, shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts. A copy of this Agreement signed by
one party and faxed to another party shall be deemed to have been executed and
delivered by the signing party as though an original. A photocopy of this
Agreement shall be effective as an original for all purposes.


(k) The Section headings used in this Agreement have been used for convenience
of reference only and are not to be considered in construing or interpreting
this Agreement.


(l) If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision(s) shall be excluded from this Agreement
and the balance of this Agreement shall remain in full force and effect.

6

--------------------------------------------------------------------------------




(m) No remedy set forth in this Agreement is exclusive of any other available
remedy or remedies, whether legal or equitable, but each remedy is cumulative
and in addition to every other right or remedy provided for under this Agreement
now or hereafter existing at law or in equity or by statute. Either party hereto
may pursue its rights and remedies concurrently or in any sequence and no
exercise of one right or remedy shall be deemed to be an election. No delay by
either party hereto in enforcing its rights under this Agreement shall
constitute a waiver, election or acquiescence by such party.


(n) Unless the context of this Agreement clearly requires otherwise, the plural
includes the singular, the singular includes the plural, the part includes the
whole, "including" is not limiting, and "or" has the inclusive meaning of the
phrase "and/or". The words "hereof", "herein", "hereby", "hereunder" and other
similar terms in this Agreement refer to this Agreement as a whole and not
exclusively to any particular provision of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and date first above written.


WITNESS:
THE SAGEMARK COMPANIES LTD.
   
/s/ Jan Lipstein
 
By
/s/ Ron Lipstein
     
Ron Lipstein
   
President and Chief Executive Officer



WITNESS:
     
/s/ Catherine W. Eagles
 
/s/
Michael Fagien
       
Michael Fagien, M.D.


7

--------------------------------------------------------------------------------

